FILED
                            NOT FOR PUBLICATION                             NOV 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50081

               Plaintiff - Appellee,             D.C. No. 2:07-cr-00957-ODW

  v.
                                                 MEMORANDUM*
SAUL OCHOA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Saul Ochoa appeals from the district court’s judgment and challenges the 18-

month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Ochoa contends that the district court procedurally erred by failing to

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
consider his mitigating arguments and to explain the sentence. He also argues that

the district court erroneously believed that a consecutive sentence was mandated.

Ochoa further contends that the district court relied on improper information at

sentencing. The parties dispute the standard of review that applies to Ochoa’s

claims. We need not resolve this dispute because even on de novo review, Ochoa’s

claims fail.

       The record reflects that the court took Ochoa’s argument into consideration

and adequately explained the sentence. See United States v. Carty, 520 F.3d 984,

992-93 (9th Cir. 2008) (en banc). The record further reflects that the district court

appreciated its discretion under U.S.S.G. § 7B1.4 to impose a concurrent sentence,

but determined that, in light of Ochoa’s repeated non-compliance, a consecutive

sentence was warranted. Finally, the record does not support Ochoa’s assertion

that the court imposed the sentence on the basis of its speculation regarding

Ochoa’s history of drunk driving. See Carty, 520 F.3d at 992. The sentence is

substantively reasonable in light of the totality of the circumstances and the 18

U.S.C. § 3583(e) sentencing factors. See Gall v. United States, 552 U.S. 38, 51

(2007).

       AFFIRMED.




                                          2                                     13-50081